Name: Council Regulation (EEC) No 1351/90 of 14 May 1990 fixing the minimum price for potatoes to be paid by the starch manufacturerto the potato producer for the 1990/91 cereals marketing year
 Type: Regulation
 Subject Matter: plant product;  foodstuff
 Date Published: nan

 No L 134 / 16 Official Journal of the European Communities 28 . 5 . 90 COUNCIL REGULATION (EEC) No 1351 /90 of 14 May 1990 fixing the minimum price for potatoes to be paid by the starch manufacturer to the potato producer for the 1990/ 91 cereals marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC ) No 1008 / 86 of 25 March 1986 laying down detailed rules for production refunds applicable to potato starch ( J ), as last amended by Regulation (EEC) No 1350 / 90 ( 2 ), and in particular Article 1 ( 1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Whereas , as provided for in Regulation (EEC) No 1008 / 86 , the Council is to fix a minimum factory-gate price to be paid by the starch manufacturer to the potato producer for potatoes used to manufacture potato starch ; whereas the premium is to be granted to the starch manufacturer subject to the payment of that minimum price ; Whereas the link between the supply prices of raw materials for the manufacture of cereals starch and potato starch should be maintained , in order to ensure equality in the conditions for competition between the potato and cereals starch industries , HAS ADOPTED THIS REGULATION: Article 1 The minimum factory-gate price for potatoes to be paid by the starch manufacturer to the potato producer for the quantity of potatoes required to manufacture one tonne of potato starch shall be ECU 249,10 for the 1990 / 91 cereal marketing year . This price shall be adjusted on the basis of the potato starch content . Article 2 The detailed rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 4 ), as last amended by Regulation (EEC) No 1340 / 90 ( 5 ). Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (!) OJ No L 94 , 9 . 4 . 1986 , p. 5 , ( 2 ) See page 15 of this Official Journal . ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 15 . ( 4 ) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 5 ) See page 1 of this Official Journal .